         Case 1:19-mc-00145-TSC Document 117 Filed 06/29/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                                  Case No. 19-mc-0145 (TSC)

Lee v. Barr et al., No. 19-cv-2559

Purkey v. Barr et al., No. 19-cv-3214

Nelson v. Barr et al., No. 20-cv-557


     PLAINTIFFS’ MOTION TO ALLOW FILING OF SUPPLEMENTAL EXPERT
               DECLARATION OF GAIL A. VAN NORMAN, M.D.

       Pursuant to Local Civil Rule 65.1(c), Plaintiffs Dustin Lee Honken, Daniel Lewis Lee,

Keith Dwayne Nelson, and Wesley Ira Purkey (collectively “Plaintiffs”) hereby move for an

order allowing the filing of a supplemental expert declaration from Gail A. Van Norman, M.D.,

in further support of their pending Motion for a Preliminary Injunction (the “PI Motion”). The

supplemental declaration is attached as Exhibit 1 to this Motion. A proposed order is attached.

Pursuant to Local Civil Rule 7(m), the undersigned has conferred with counsel for Defendants on

the relief sought, and Defendants have indicated that they oppose this motion.

       The PI Motion was filed on June 19, 2020. Pursuant to this Court’s order, Defendants

filed their opposition brief on June 25, 2020 (the “Opposition”). In support of that Opposition,

Defendants filed an expert declaration from Joseph F. Antognini, M.D., M.B.A. Dkt. #111-4.

Although Defendants had previously cited testimony from Dr. Antognini in other cases involving

different execution protocol, see Dkt. #16, this is the first time a declaration from Dr. Antognini

has been filed in this case or provided to Plaintiffs.



                                                   1
        Case 1:19-mc-00145-TSC Document 117 Filed 06/29/20 Page 2 of 4




       In connection with their reply papers, Plaintiffs seek to submit a supplemental declaration

from Dr. Van Norman for the Court’s consideration. This declaration responds to expert issues

raised by Dr. Antognini in his expert declaration. In light of these circumstances, Plaintiffs

respectfully submit that it is appropriate for this Court to allow the filing of this supplemental

declaration in support of the PI Motion.

                                           CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

allowing the filing of this supplemental declaration.


DATED: June 29, 2020                                 /s/ Alan E. Schoenfeld
                                                     Alan E. Schoenfeld (admitted pro hac vice)
                                                     Ryan M. Chabot (admitted pro hac vice)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     7 World Trade Center
                                                     250 Greenwich Street
                                                     New York, New York 10007
                                                     (212) 230-8800
                                                     Alan.Schoenfeld@WilmerHale.com
                                                     Ryan.Chabot@WilmerHale.com

                                                     Andres C. Salinas (DC Bar No. 156118)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     1875 Pennsylvania Avenue NW
                                                     Washington, DC 20006
                                                     (202) 663-6289
                                                     Andres.Salinas@WilmerHale.com

                                                     Counsel for Plaintiff Wesley Purkey

                                                     /s/ Jon Jeffress
                                                     Jon Jeffress
                                                     KaiserDillon PLLC
                                                     1099 14th Street NW
                                                     8th Floor West
                                                     Washington, DC 20005
                                                     (202) 640-2850
                                                     jjeffress@kaiserdillon.com




                                                 2
Case 1:19-mc-00145-TSC Document 117 Filed 06/29/20 Page 3 of 4




                                  Timothy Kane, Assistant Federal Defender
                                  Shawn Nolan, Chief, Capital Habeas Unit
                                  Federal Community Defender Office,
                                    E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  (215) 928-0520
                                  timothy_kane@fd.org
                                  shawn_nolan@fd.org

                                  Counsel for Plaintiff-Intervenor Dustin Lee
                                  Honken

                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  390 Madison Avenue
                                  New York, NY 10017
                                  (212) 918-3000
                                  (212) 918-3100 (fax)
                                  pieter.vantol@hoganlovells.com

                                  David S. Victorson (Bar No. 1027025)
                                  Kathryn Marshall Ali (Bar No. 994633)
                                  Danielle Stempel* (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  555 13th Street NW
                                  Washington, DC 20004
                                  (202) 637-5600
                                  (202) 637-5910 (fax)
                                  david.victorson@hoganlovells.com
                                  kathryn.ali@hoganlovells.com
                                  danielle.stempel@hoganlovells.com
                                  *
                                   Admitted only in Maryland; practice
                                  supervised by principals admitted in D.C.

                                  Counsel for Plaintiff Daniel Lewis Lee

                                  /s/ Kathryn L. Clune
                                  Kathryn L. Clune
                                  Crowell & Moring LLP
                                  1001 Pennsylvania Avenue NW
                                  Washington D.C. 20004-2595
                                  (202) 624-2705
                                  kclune@crowell.com



                              3
Case 1:19-mc-00145-TSC Document 117 Filed 06/29/20 Page 4 of 4




                                  Harry P. Cohen (pro hac vice pending)
                                  Michael K. Robles (pro hac vice pending)
                                  James K. Stronski (pro hac vice pending)
                                  Crowell & Moring LLP
                                  590 Madison Avenue
                                  New York, NY 10022
                                  (212) 223-4000
                                  (212) 223-4134 (fax)
                                  hcohen@crowell.com
                                  mrobles@crowell.com
                                  jstronski@crowell.com

                                  Jon M. Sands
                                  Dale A. Baich
                                  Jennifer M. Moreno
                                  Federal Public Defender
                                  District of Arizona
                                  850 West Adams Street, Suite 201
                                  Phoenix, Arizona 85007
                                  (602) 382-2816
                                  (602) 889-3960 (fax)
                                  jon_sands@fd.org
                                  dale_baich@fd.org
                                  jennifer_moreno@fd.org

                                  Counsel for Plaintiff Keith Nelson




                              4
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 1 of 12




              EXHIBIT 1
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 2 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 3 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 4 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 5 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 6 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 7 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 8 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 9 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 10 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 11 of 12
Case 1:19-mc-00145-TSC Document 117-1 Filed 06/29/20 Page 12 of 12
       Case 1:19-mc-00145-TSC Document 117-2 Filed 06/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                                   Case No. 19-mc-0145 (TSC)

Lee v. Barr et al., No. 19-cv-2559

Purkey v. Barr et al., No. 19-cv-3214

Nelson v. Barr et al., No. 20-cv-557


                                       [PROPOSED] ORDER

       This matter came before the Court on Plaintiffs’ Motion to Allow Filing of Supplemental

Expert Declaration of Gail A. Van Norman, M.D. This motion, as well as the above-referenced

declaration, relates to Plaintiffs’ Reply in Support of Motion for a Preliminary Injunction, filed

contemporaneously on June 29, 2020. Having considered the motion and the files and records

herein, and good cause appearing therefor, the Court hereby grants the motion and orders that:

       Plaintiffs’ filing of the supplemental expert declaration of Dr. Gail A. Van Norman is

deemed properly filed and, accordingly, the Court may consider this declaration in connection

with the Plaintiffs’ Motion for a Preliminary Injunction.



Date: _________________
                                                            TANYA S. CHUTKAN
                                                            United States District Judge
